DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “in which” is not clear, what it refers to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9-13, 15-16 are rejected under 35 U.S.C. 102(a) as being anticipated by Evans et al. (2012/0019025).
Evans et al. in figures 1-25, disclose a shutter device

	Regarding claim 9, Evans et al. in figure 10, disclose a length of the blade in the widthwise direction, which is longer than a distance between the blades adjacent to each other in a fully open state.  
 	Regarding claim 10, Evans et al. in figure 7, disclose the first frame, which is fixed to a vehicle body.  
 	Regarding claim 11, Evans et al. in figures 1-25, disclose a method of manufacturing a shutter device for a vehicle. The shutter device including blades (75) that are a plurality of members each having a plate shape and being configured to rotate about a rotational axis along a longitudinal direction of each blade to switch between a state in which an air flow is interrupted by the blades and a state in which an air flow is not interrupted by the blades. Evans et al. also disclose a first frame (122) that is a member supporting the blades and a second frame (125) that is a member supporting the blades and is movable relative to the first frame. Evans et al. also disclose6 SME/ml Application No. National Stage of PCT/JP2017/010943 Docket No.: 4041J-003414-US-NPone end of each of the blades in the longitudinal direction including a first support (99) rotatably supported by the first frame and a second support (99, on the other side of the blade) rotatably supported by the second frame. The first support and the second support are disposed along a widthwise direction of the blade. Evans et al. 
 	Regarding claim 12, Evans et al. disclose the step of after the assembling, rotating each of the blades about the rotational axis of each of the blades by moving the part of the molding die and moving the second frame relative to the first frame.  
 	Regarding claim 13, Evans et al. disclose the step of wherein the first support, the second support, the third support, and the fourth support of the shutter device are each configured such that the blade in Evans et al. can be detachable from both the first frame and the second frame by the rotational angle of the blade is set at a predetermined insertion angle. The blade in Evans et al. is also undetachable from both the first frame and the second frame when the rotational angle of the blade is set at an angle different from the insertion angle. The rotational angle is set at the insertion angle when the molding and the assembling are performed, and7 SMF/mI Application No. National Stage of PCT/JP2017/010943 Docket No.: 4041J-003414-US-NPthe rotational angle is set at the angle different from the insertion angle when the rotating is completed.  
 	Regarding claim 15, Evans et al. had the similar structure of the invention as claimed recitation, which can have the same method of wherein at the time of the molding, the blades adjacent to each other are in a state free from overlap with each 
 	Regarding claim 15, Evans et al. had the similar structure of the invention as claimed recitation, which can have the same method of wherein at the time of the molding, the first support and the second support are in a state free from overlap with each other, and the third support and the fourth support are in a state free from overlap with each other when viewed from a direction perpendicular to both the longitudinal direction of the blades and a direction in which the blades are arranged.

Allowable Subject Matter
Claims 2, 3-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose each of the first support, the second support, the third support, and the fourth support has a shape including a columnar part that extends along the longitudinal direction of the blade from an end face of the blade and a protrusion that protrudes in a direction perpendicular to the longitudinal direction from an end of the columnar part and a distance from the end face to the protrusion is larger than a thickness of a part of the first frame or the second frame facing the end face.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618